      Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 JANGBIR SANGHA,

               Plaintiff,

               v.                                          Case No. 20-2115-JAR-KGG

 VOLKSWAGEN AG, VOLKSWAGEN
 GROUP OF AMERICA, INC., and MOLLE
 AUTOMOTIVE GROUP, LLC,

               Defendants.


                                 MEMORANDUM AND ORDER

       Defendants Volkswagen AG and Volkswagen Group of America (collectively

“Volkswagen”) filed a Joint Notice of Removal on March 11, 2020,1 removing this action from

the District Court of Wyandotte County, Kansas. Defendant Molle Automotive Group, LLC

(“Molle”) consented to removal.2 The Notice of Removal cites 28 U.S.C. § 1332 as a basis for

jurisdiction—diversity of citizenship between the parties and an amount in controversy that

exceeds $75,000—and asserts that Molle, the only non-diverse Defendant, was fraudulently

joined to defeat federal jurisdiction. Before the Court is Plaintiff Jangbir Sangha’s Motion to

Remand (Doc. 20) and Defendants’ Motion for Leave to File Sur-Response to Plaintiff’s Reply

to Defendants’ Response in Opposition to Plaintiff’s Motion to Remand (Doc. 29). The motions

are fully briefed, and the Court is prepared to rule. The Court denies Volkswagen’s motion for

leave to file a sur-response because the Court does not rely on the allegedly new issues raised in




       1
           Doc. 1.
       2
           Doc. 1-2.
      Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 2 of 16




the reply brief.3 As described more fully below, Sangha’s motion to remand is granted because

the Court lacks subject matter jurisdiction and Volkswagen fails to meet its heavy burden of

demonstrating fraudulent joinder. Alternatively, the motion to remand is granted based on

untimely removal.

I.      Background

        This products liability action was originally filed in Wyandotte County, Kansas District

Court on May 15, 2019. Sangha’s claims arise out of an automobile accident involving a 2007

Volkswagen Passat Wagon that occurred on June 17, 2017, during which the vehicle’s allegedly

defective airbag inflator violently exploded, causing Sangha to sustain a head injury. Sangha

asserts claims under the Kansas Product Liability Act (“KPLA”) based on allegations that the

airbag inflator was unreasonably dangerous and defective in its design, and that Defendants

breached their duty to warn him about the airbag’s defect. The 26-page Petition attached

multiple exhibits in support of Sangha’s allegations.

        According to the Petition, Sangha is a citizen and resident of the State of Kansas. The

Volkswagen Defendants were named as manufacturers and sellers of the Passat. Volkswagen

AG is a German corporation with authorized dealerships in North America. Volkswagen Group

of America, Inc. is a subsidiary or operating unit of Volkswagen AG and is a New Jersey

corporation headquartered in Virginia. Molle was the dealer that sold Sangha the Passat. Molle

also inspected, examined, reviewed, repaired, and/or performed maintenance on the vehicle

before the accident. Molle is a Missouri limited liability company with its principal place of




        3
         See Pippin v. Burlington Res. Oil & Gas Co., 440 F.3d 1186, 1192 (10th Cir. 2006) (explaining that when
new arguments are raised in reply, the Court must either allow the nonmovant to respond or decline to rely on the
new arguments raised in the reply).




                                                        2
      Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 3 of 16




business in Missouri; its members are Missouri and Kansas residents. Sangha seeks damages in

excess of $75,000.

       Molle filed its Answer on January 29, 2020, asserting among other defenses a “seller’s

defense” to liability under K.S.A. § 60-3306(a). On February 11, 2020, Molle moved for

summary judgment on this defense, attaching an affidavit from one of its representatives in

support. On March 6, 2020, the state court orally granted Sangha an extension until the close of

discovery on July 31, 2020, to respond to summary judgment. Five days later, on March 11,

Volkswagen filed its Notice of Removal. Volkswagen maintains that they first learned of the

factual basis for fraudulent joinder after reviewing Molle’s summary judgment motion in state

court and filed within thirty days of this notice.

       After reviewing the substantial state court record upon removal, the Court directed

Sangha to resubmit his request for additional time to respond to the summary judgment motion

in compliance with the governing federal rule, Fed. R. Civ. P. 56(d).4 On April 1, 2020, Sangha

filed a motion for extension of time to respond until the close of discovery, which he amended on

April 3.5 This request remains pending. Also pending is a motion to reconsider the state court’s

decision denying Volkswagen AG’s motion to dismiss for lack of personal jurisdiction,6 and

Defendants’ motion to stay discovery unrelated to the fraudulent joinder inquiry.7




       4
           Doc. 14.
       5
           Docs. 15, 16.
       6
           Doc. 12.
       7
           Doc. 30.




                                                     3
       Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 4 of 16




II.     Standard

        Federal district courts are required to remand a case “[i]f at any time before final

judgment it appears that the district court lacks subject matter jurisdiction.”8 To avoid remand,

the removing party must establish federal jurisdiction by a preponderance of the evidence.9

Because federal courts are courts of limited jurisdiction, courts strictly construe federal removal

statutes with a presumption against federal jurisdiction.10 Courts must follow the inflexible and

without exception presumption against federal jurisdiction by denying jurisdiction in all cases

where federal jurisdiction does not affirmatively appear in the record.11 Moreover, courts must

resolve doubtful cases in favor of remand.12

III.    Discussion

        A.         Diversity Jurisdiction

        Remand is generally improper if the defendant appropriately removed a case to federal

court that the plaintiff could have originally filed in federal court.13 Federal courts are courts of

limited jurisdiction, and as such, they must have a statutory or constitutional basis to exercise

jurisdiction over any controversy.14 Volkswagen asserts federal jurisdiction based on diversity,

which requires a showing of complete diversity of citizenship between the parties and an amount

in controversy that exceeds $75,000.15



        8
            28 U.S.C. § 1447(c).
        9
            Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir. 2013).
        10
            See Aetna U.S. Healthcare, Inc. v. Hoechst Aktiengesellschaft, 54 F. Supp. 2d 1043, 1047 (D. Kan. 1999)
(citations omitted).
        11
             See Ins. Corp. of Ir. v. Compagnie Des Bauxites De Guinee, 456 U.S. 694, 702 (1982).
        12
             Baby C v. Price, 138 F. App’x 81, 83 (10th Cir. 2005).
        13
             28 U.S.C. § 1441(a); Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).
        14
             Gad v. Kan. State Univ., 787 F.3d 1032, 1035 (10th Cir. 2015).
        15
             Dutcher v. Matheson, 733 F.3d 980, 987 (10th Cir. 2013).




                                                           4
       Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 5 of 16




        The parties do not dispute that the amount in controversy requirement is met. For

purposes of diversity jurisdiction, Sangha is a citizen of Kansas, Volkswagen Group of America

is a citizen of both its state of incorporation—New Jersey—and its principal place of business—

Virginia.16 Volkswagen AG is an international corporation based in Germany. Courts determine

a limited liability company’s citizenship for jurisdictional purposes by the citizenship of its

members.17 Therefore, Molle is a citizen of both Kansas and Missouri since it has members in

both states. Because Sangha and Molle are both citizens of Kansas, diversity jurisdiction is

lacking on the face of the Petition.

        B.         Fraudulent Joinder

        The Notice of Removal asserts that Sangha fraudulently joined Molle to defeat diversity

jurisdiction. Fraudulent joinder is a difficult-to-establish exception to complete diversity that

prevents remand.18 The presence of a fraudulently joined defendant does not defeat complete

diversity, as courts do not consider the citizenship of fraudulently joined parties when evaluating

diversity jurisdiction.19 Instead, under the fraudulent joinder doctrine, federal district courts

disregard “for jurisdictional purposes, the citizenship of certain nondiverse defendants, assume

jurisdiction over a case, dismiss the nondiverse defendants, and thereby retain jurisdiction.”20 As

the party seeking federal jurisdiction, the removing party bears the heavy burden of proving a

party was fraudulently joined to defeat jurisdiction by demonstrating either “(1) actual fraud in




        16
             See Grynberg v. Kinder Morgan Energy, L.P., 805 F.3d 901, 905 (10th Cir. 2015) (“[A] corporation is a
citizen of its state of incorporation and the state where its principal place of business is located.”).
        17
             Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1234 (10th Cir. 2015).
        18
             See Long v. Halliday, 768 F. App’x 811, 813 (10th Cir. 2019).
        19
             Id.
        20
           Kan. State Univ. v. Prince, 673 F. Supp. 2d 1287, 1294 (D. Kan. 2009) (quoting Mayes v. Rapoport, 198
F.3d 457, 461–62 (4th Cir. 1999)).




                                                          5
       Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 6 of 16




the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action

against the non-diverse party in state court.”21 Volkswagen argues the second basis for

fraudulent joinder applies because Molle is immune from liability under the KPLA based on the

seller’s defense.

        The standard for fraudulent joinder “is more exacting than that for dismissing a claim

under Fed. R. Civ. P. 12(b)(6).”22 Defendants “must demonstrate that there is no possibility that

[plaintiff] would be able to establish a cause of action against [the joined party] in state court.”23

However, the Court need not “take all allegations in the complaint at face value.”24 Instead, the

Court should “pierce the pleadings, consider the entire record, and determine the basis of joinder

by any means available.”25 The Court must “initially resolve all disputed questions of fact and

all ambiguities in the controlling law in favor of the non-removing party. We are then to

determine whether that party has any possibility of recovery against the party whose joinder is

questioned.”26 “This does not mean that the federal court will pre-try, as a matter of course,

doubtful issues of fact to determine removability; the issue must be capable of summary

determination and be proven with complete certainty.”27




         21
            Dutcher v. Matheson, 733 F.3d 980, 988 (10th Cir. 2013) (quoting Cuevas v. BAC Home Loans
Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011)).
        22
            Montano v. Allstate Indem., No. 99-2225, 2000 WL 525592, at *2 (10th Cir. April 14, 2000) (citing
Batoff v. State Farm Ins. Co., 977 F.2d. 848, 851–53 (3d Cir. 1992)).
        23
             Id. at *1 (quoting Hart v. Bayer Corp., 199 F.3d 239, 246 (5th Cir. 2000)).
        24
             Rudzik v. Star Ins. Co., No. 14-1421-MLB, 2015 WL 1923892, at *3 (D. Kan. Apr. 28, 2015).
        25
             Id. (quoting Dodd v. Fawcett Publc’ns, Inc., 329 F.2d 82, 85 (10th Cir. 1964)).
        26
             Montano, 2000 WL 525592, at *1 (quoting Hart, 199 F.3d at 246).
        27
             Smoot v. Chicago, R.I. & P.R. Co., 378 F.2d 879, 882 (10th Cir. 1967).




                                                           6
       Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 7 of 16




                  1.       Pending Summary Judgment Motion

         Volkswagen characterizes the motion to remand as premature and contends that the Court

must first decide Molle’s motion for summary judgment on its seller’s defense before deciding

the motion to remand. The Court declines Volkswagen’s invitation for several reasons. Most

glaringly, there is no response yet to the summary judgment motion, and Sangha takes the

position that he requires discovery in order to respond. His motion for extension of time to

respond under Fed. R. Civ. P. 56(d) remains pending.

         Additionally, because the motion to remand implicates the Court’s subject matter

jurisdiction, it is a threshold issue.28 Waiting for several weeks, if not months, for the summary

judgment briefing to conclude runs counter to the Court’s mandate of assuring itself of its own

jurisdiction. It is also contrary to Fed. R. Civ. P. 1, which advises that the federal rules should be

administered in a way that “secure[s] the just, speedy, and inexpensive determination of every

action and proceeding.”

         Moreover, the Tenth Circuit’s directive to pierce the pleadings when considering

fraudulent joinder does not mean that the Court should decide the summary judgment motion

before remand. To be sure, the Court may consider the entire record, including Molle’s evidence

in support of summary judgment, in deciding the fraudulent joinder question. But the underlying

factual and legal issues are to be resolved under the fraudulent joinder standard, in favor of

Sangha. Rather than demonstrate that there is no genuine issue of material fact such that Molle




         28
            28 U.S.C. § 1447(c) (“A motion to remand the case on the basis of any defect other than lack of subject
matter jurisdiction must be made within 30 days after the filing of the notice of removal under section 1446(a). If at
any time before final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.”); Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998) (“The requirement that jurisdiction
be established as a threshold matter ‘spring[s] from the nature and limits of the judicial power of the United States’
and is ‘inflexible and without exception.’” (quoting Mansfield, C. & L.M.R. Co. v. Swan, 111 U.S. 379, 382 (1884)).




                                                          7
      Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 8 of 16




is entitled to judgment as a matter of law,29 Volkswagen must show that there is no possibility

Sangha can recover from Molle in state court. In other words, even if Molle prevailed on the

summary judgment motion, it would not necessarily follow that Volkswagen demonstrated

fraudulent joinder.

       Volkswagen relies on cases where motions to remand addressing fraudulent joinder were

considered in conjunction with motions to dismiss. But these cases do not support Volkswagen’s

contention that a non-jurisdictional motion for summary judgment that is not yet fully briefed

should be decided before a motion to remand alleging fraudulent joinder. In Smoot v. Chicago,

Rock Island & Pacific R.R., the Tenth Circuit affirmed the district court’s decision to grant a

motion to dismiss that it construed as a motion for summary judgment by the fraudulently joined

party and deny the plaintiff’s motion to remand.30 Because the “non-liability of [the defendant

was] established with complete certainty upon undisputed evidence, it was then subject to

summary determination, and . . . “his ‘continued joinder serves only to frustrate federal

jurisdiction.’”31 There is no indication in this decision that the dispositive motion was decided

“prior to” the remand motion, as Volkswagen suggests. Rather, the Tenth Circuit stated that

these motions “were heard at the same time.”32

       Similarly, in Bond v. General Motors Corp.,33 Judge Marten considered a motion to

remand together with the defendant’s motion to dismiss because “the arguments in the two

motions overlap” on the fraudulent joinder issue, and they were both presumably ripe for



       29
            See Fed. R. Civ. P. 56(a).
       30
            378 F.2d 879 (10th Cir. 1967).
       31
            Id. at 882 (quoting Dodd v. Fawcett Publc’ns, Inc., 329 F.2d 82, 85 (10th Cir. 1964)) (citation omitted).
       32
            Id. at 881.
       33
            No. 05-1275-JTM, 2006 WL 279018 (D. Kan. Feb. 2, 2006).




                                                           8
      Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 9 of 16




decision.34 Finally, the court in Bristow First Assembly of God v. BP p.l.c.,35 did not “rule[] on a

motion to dismiss prior to deciding whether to remand [the] action removed on the basis of

fraudulent joinder,” as Volkswagen suggests.36 There, the Northern District of Oklahoma first

considered and denied the motion to remand, finding that certain defendants were fraudulently

joined.37 Only then did the court proceed to consider two separate motions to dismiss under Fed.

R. Civ. P. 12(b)(5) and (6).38 Thus, that court assured itself of its jurisdiction before considering

the other grounds for dismissal. These cases do not support Volkswagen’s position that

resolution of Molle’s summary judgment motion should precede the motion to remand.

       The Court therefore considers the seller’s defense in the context of the motion to remand.

If Volkswagen is unable to demonstrate fraudulent joinder, the Court must remand, and the state

court can ably determine whether summary judgment is warranted in favor of Molle on the

seller’s defense. If Volkswagen is able to demonstrate fraudulent joinder and timely removal,

the Court must dismiss Molle for lack of subject matter jurisdiction, and the motion for summary

judgment becomes moot. Either way, the jurisdictional question must be decided first.

                   2.        Seller’s Defense Under K.S.A. § 60-3306

       Sangha’s defective design and failure to warn claims are brought under the KLPA. The

public policy behind the KLPA is “to limit the rights of plaintiffs to recover in product liability

suits generally and to judge a product for an alleged defect only when it is first sold.”39 A

“[p]roduct liability claim” under the KLPA:


       34
            See id. at *1.
       35
            210 F. Supp. 3d 1284 (N.D. Okla. 2016).
       36
            Doc. 23 at 8.
       37
            Bristow, 210 F. Supp. 3d at 1288–92.
       38
            Id. at 1292.
       39
            Patton v. Hutchinson Wil-Rich Mfg. Co., 861 P.2d 1299, 1309 (Kan. 1993).




                                                        9
     Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 10 of 16




                  includes any claim or action brought for harm caused by the
                  manufacture, production, making, construction, fabrication, design,
                  formula, preparation, assembly, installation, testing, warnings,
                  instructions, marketing, packaging, storage or labeling of the
                  relevant product. It includes, but is not limited to, any action based
                  on, strict liability in tort, negligence, breach of express or implied
                  warranty, breach of, or failure to, discharge a duty to warn or
                  instruct, whether negligent or innocent, misrepresentation,
                  concealment or nondisclosure, whether negligent or innocent, or
                  under any other substantive legal theory.40

All products liability actions, regardless of theory, are merged into one product liability claim

under the KLPA.41

       K.S.A. § 66-3306 limits liability for sellers under certain circumstances, and Molle

argues in its summary judgment motion that this provision shields it from liability. Therefore,

the Court must consider whether it can summarily determine that Molle is immune from liability

under K.S.A. § 60-3306(a), which provides:

                  A product seller shall not be subject to liability in a product
                  liability claim arising from an alleged defect in a product, if the
                  product seller establishes that:

                  (1) such seller had no knowledge of the defect;

                  (2) such seller in the performance of any duties the seller
                  performed, or was required to perform, could not have discovered
                  the defect while exercising reasonable care;

                  (3) such seller was not a manufacturer of the defective product or
                  product component;

                  (4) the manufacturer of the defective product or product
                  component is subject to service of process either under the laws of
                  the state of Kansas or the domicile of the person making the
                  product liability claim; and




       40
            K.S.A. § 60-3302(c).
       41
            Id.; see also Cooper v. Zimmer Holdings, Inc., 320 F. Supp. 2d 1154, 1158 (D. Kan. 2004).




                                                        10
     Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 11 of 16




               (5) any judgment against the manufacturer obtained by the person
               making the product liability claim would be reasonably certain of
               being satisfied.

       Sangha argues that Molle cannot summarily establish the seller’s defense under K.S.A. §

60-3306(a), relying on allegations in the Complaint and exhibits attached thereto. Volkswagen

argues that Molle’s summary judgment motion, and the attached declaration of Molle’s general

manager, Shawn Hulse, establishe the seller’s defense with complete certainty. Hulse searched

Molle’s records for information about its sale of the Passat to Sangha in 2006 and its service

records related to the vehicle. Hulse states that Molle sold the 2007 Passat to Sangha on August

26, 2006, and that the last date Molle performed service on the vehicle was August 14, 2015.

Molle is a car dealership and did not design, produce, make, fabricate, construct, or manufacture

the subject vehicle or the airbag. Hulse attests that Molle had no knowledge about the alleged

airbag defect at the time it sold the vehicle to Sangha, and that it could not have reasonably

discovered the defect before the sale. Hulse further attests that Molle first had notice of a

potential airbag defect on October 3, 2016.

       On the first element, Molle argues in its summary judgment motion that knowledge of

defect is measured at the time of sale, and because Molle could not have had knowledge of the

defect in 2006 when Sangha purchased the 2007 Passat, it lacked knowledge of the defect under

the statute. K.S.A. § 60-3306(a) does not specify when the product seller’s knowledge is

measured, nor does Kansas caselaw explicitly provide that knowledge is measured at the time of

the product’s sale for all claims covered by the Act.

       Molle cites two federal cases for the proposition that the seller’s knowledge under § 60-

3306(a)(1) is measured at the time of sale, but these cases discuss strict liability claims for




                                                 11
      Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 12 of 16




defective design.42 Here, Sangha’s claims are not limited to allegations of defective design; he

also alleges that Defendants had a post-sale duty to warn that arose once Defendants knew or had

reason to know of the airbag defect.43 Molle does not dispute that it obtained knowledge of the

airbag defect after the point of sale but before Sangha’s accident. Therefore, the Court cannot

find controlling law dictates that knowledge for purposes of Sangha’s claims is solely measured

at the point of sale. Resolving all legal and factual disputes in favor of Sangha, as the Court

must when evaluating fraudulent joinder, the Court cannot summarily find on this record that

Molle lacked knowledge of the defect at the point in time relevant to Sangha’s product liability

claims.

          On the second element, Sangha alleges that Molle could have discovered the defect either

based on the notoriety of the airbag defect, or in its performance of duties maintaining the

vehicle. Sangha alleges that Molle inspected, examined, reviewed, repaired, and/or performed

maintenance on the vehicle before the accident, and that in the course of such duties should have

discovered the airbag defect. According to the Petition, Molle had reason to know about the

recall as early as January 2016, and certainly when it received the February 10, 2016 Advance

Notice of Recall,44 yet it did not send a recall notice to or otherwise warn Sangha until late 2017,

after his accident. The Petition further alleges that because Molle sold the vehicle to Sangha and




        42
           Wheeler v. FDL, Inc., 369 F. Supp. 2d 1271, 1276 (D. Kan. 2004); McHenry ex rel. McHenry v. Sears,
Roebuck & Co., No. Civ. A. 99-2351-CM, 2000 WL 1472742, at *3–4 (D. Kan. Aug. 3, 2000).
          43
            See Gaumer v. Rossville Truck & Tractor Co., 257 P.3d 292, 301–02 (Kan. 2011); Patton, 861 P.2d at
1310. The court in McHenry found that the plaintiff’s post-sale duty to warn claim failed because Sears was not the
manufacturer of the product at issue and because there was no evidence or argument that the hazard at issue was life
threatening. 2000 WL 1472742, at *4. Therefore, the court did not consider the knowledge element of the seller’s
defense in the context of any failure to warn claim. Molle does not raise these arguments in its summary judgment
motion, nor does Volkswagen in its response to the motion to remand, and the Court declines to address them sua
sponte.
          44
               Doc. 20-1, Ex. C.




                                                        12
     Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 13 of 16




performed regular maintenance, Molle knew how to contact Sangha and advise him of the defect

yet failed to do so.

        Husle’s declaration states that Molle first learned of the defect in October 2016, but this

is at odds with the recall notices attached to the Complaint showing notice was sent earlier in

2016. Resolving all factual and legal issues in favor of Sangha, the Court cannot summarily find

that there is no possibility that Molle could have learned of the defect while exercising

reasonable care in the performance of its duties.

        In sum, resolving all disputed issues of fact and ambiguities in the controlling law in

favor of Sangha, Volkswagen has not met its heavy burden of demonstrating that Sangha has no

possibility of a product liability claim against Molle in state court. The summary judgment

motion was not fully briefed, and the arguments and evidence submitted with the motion to

remand are too underdeveloped to allow this court to determine with complete certainty that the

seller’s defense bars liability against Molle. Thus, the Court lacks removal jurisdiction and the

motion to remand must be granted.

        C.      Timeliness of Removal

        Assuming, arguendo, that Volkswagen was able to demonstrate fraudulent joinder, the

Court would remand the case due to untimely removal. Under 28 U.S.C. § 1446(b)(1), the notice

of removal must be filed within 30 days of receipt by the defendant of the “initial pleading

setting forth the claim for relief upon which such action or proceeding is based, or within 30 days

after the service of summons.” However, under § 1446(b)(3):

                Except as provided in subsection (c), if the case stated by the initial
                pleading is not removable, a notice of removal may be filed within
                30 days after receipt by the defendant, through service or
                otherwise, of a copy of an amended pleading, motion, order or
                other paper from which it may first be ascertained that the case is
                one which is or has become removable.




                                                  13
      Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 14 of 16




         This case was originally filed in state court on May 15, 2019. Molle was served on July

8, 2019, and filed its Answer on January 29, 2020, asserting the seller’s defense under K.S.A. §

60-3306. On February 11, 2020, Molle filed its motion for summary judgment, attaching the

Hulse Declaration. Volkswagen filed its Notice of Removal on March 11, 2020, 30 days after

receipt of the summary judgment motion. Sangha argues that Volkswagen should have “first

ascertained” that the case had become removable upon service of the Petition in 2019, or at the

latest upon receipt of Molle’s Answer on January 29, but instead waited until the summary

judgment filing to remove. Volkswagen insists that it did not “first ascertain” the removability

of this action until it received the Hulse Declaration attached to the summary judgment motion.

         For purposes of determining when the thirty-day clock in the statute runs, the notice of

removability must be clear and unequivocal.45 “Ascertained” under § 1446(b)(3) “means a

statement that ‘should not be ambiguous’ or one which ‘requires an extensive investigation to

determine the truth.’”46 Here, unlike most cases involving the sufficiency of notice, Volkswagen

does not claim that it learned new facts from Sangha about his claims that give rise to removal

jurisdiction that could not have been gleaned from an ambiguous initial pleading.47 Instead,

Volkswagen insists that it was not until it received a statement from its Co-Defendant that it

became aware of a basis for removability.

         Sangha’s Petition was neither amended nor clarified after its initial filing; it has always

asserted claims against all three Defendants under the KPLA. The Petition makes clear that



         45
              Akin v. Ashland Chem. Co., 156 F.3d 1030, 1035 (10th Cir. 1998).
         46
              Id. (quoting DeBry v. Transamerica Corp., 601 F.2d 480, 490 (10th Cir. 1979)).
         47
           See, e.g., Akin, 156 F.3d at 1035–36 (finding first clear notice given in the plaintiff’s answers to
interrogatories); Jones v. Arvest Bank, No. 16-CV-361-JED-FHM, 2017 WL 2633392, *1–2 (N.D. Okla. June 19,
2017) (finding first clear notice in the plaintiff’s clarification filing stating that damages in excess of $75,000)




                                                          14
      Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 15 of 16




Molle was the dealer that sold Sangha the vehicle and that it did not have notice of the defect at

the time of sale. Indeed, the Sixth Circuit decision that Volkswagen relies on contemplates that

plaintiffs are able to protect themselves from intentionally delayed removals by providing to

Defendants any document from which removal might be ascertained and start the 30-day clock:

“Once a plaintiff has done so, ‘§ 1446(b)(1) and (b)(3) place strict limits on a defendant who is

put on notice of removability by a plaintiff,’” and therefore “both sides [are provided] with tools

to prevent ‘gamesmanship’ over federal jurisdiction.”48 Here, there is no document or discovery

provided by Sangha that delayed Volkswagen’s ability to ascertain the presence of Molle’s

seller’s defense. Instead, Volkswagen relies on a legal assertion of an affirmative defense by its

Co-Defendant in moving papers. As a matter of policy, the Court is skeptical that the circuit

courts to consider this issue had such a document in mind when formulating the rule that a

statement of removability must be clear and unambiguous.49 Otherwise, any dispositive motion

filed late in a state court proceeding by a non-diverse defendant could trigger removal on the

basis of fraudulent joinder.

         But assuming without deciding that the facts giving rise to Molle’s seller’s defense were

not ascertainable from the initial pleading, the Court agrees with Sangha that they were certainly

ascertainable without further investigation upon receipt of Molle’s Answer, which explicitly

asserted immunity under K.S.A. § 60-3306(a).50 Because the Notice of Removal was not filed


         48
             Graiser v. Visionworks of Am., Inc., 819 F.3d 277, 286 (6th Cir. 2016) (first quoting Roth v. CHA
Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1126 (9th Cir. 2013), then quoting Cutrone v. Mortg. Elec. Registration
Sys., Inc., 749 F.3d 137, 147 (2d Cir. 2014)).
         49
           See Bouvette v. Am Water Works Serv. Co., No. 2:13-cv-14908, 2013 WL 4805750, at *3 (S.D.W. Va.
Sept. 9, 2013) (“The defendants cite to no case, and I have found none, supporting the proposition that the removal
clock begins running when defense counsel receives a document from the defendant itself indicating that the action
is removable.”).
         50
            See Walker v. Phillip Morris USA, Inc., 443 F. App’x 946, 949–50 (6th Cir. 2011) (finding removal
clock on the basis of fraudulent joinder started running upon receipt of co-defendants’ answer denying liability, not
receipt of affidavits providing detailed denial of liability); see also Yount v. Shashek, 472 F. Supp. 2d 1055, 1064



                                                         15
      Case 2:20-cv-02115-JAR-KGG Document 38 Filed 06/16/20 Page 16 of 16




within 30 days of receipt of Molle’s Answer, it was untimely. Therefore, even if the Court found

that Volkswagen met its burden of establishing fraudulent joinder, the case must be remanded

because the removal was untimely.

         IT IS THEREFORE ORDERED BY THE COURT that Defendants’ Motion for

Leave to File Sur-Response to Plaintiff’s Reply to Defendants’ Response in Opposition to

Plaintiff’s Motion to Remand (Doc. 29) is denied.

         IT IS FURTHER ORDERED that Plaintiff Jangbir Sangha’s Motion to Remand (Doc.

20) is granted. In light of this ruling, the following motions that pertain only to federal court

proceedings and deadlines are moot: Plaintiff’s Motion and Amended Motion for Extension of

Time to File Response to Motion for Summary Judgment (Docs. 15, 16); and Defendants’

Motion to Stay Discovery (Doc. 30).

         IT IS FURTHER ORDERED that the Clerk shall remand this action to the Wyandotte

County District Court.

         IT IS SO ORDERED.

         Dated: June 16, 2020

                                                           S/ Julie A. Robinson
                                                           JULIE A. ROBINSON
                                                           CHIEF UNITED STATES DISTRICT JUDGE




(S.D. Ill. 2006) (finding defendants should have been on notice at the time of complaint that diverse co-defendants
potentially would be dismissed under seller’s defense to product liability claim).




                                                         16
